COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Floribeth Sandoval Benjume

Appellate case number:    01-22-00042-CR

Trial court case number: 92061-CR

Trial court:              461st District Court of Brazoria County

      The en banc court has voted to deny relator’s motion for en banc reconsideration.
Accordingly, it is ordered that relator’s motion for en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Kelley, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Judge’s signature: ____/s/ Gordon Goodman________________
                              Acting for the En Banc Court


Date: September 1, 2022